Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 03/11/2022, which follows the PTAB decision (mailed 01/14/2022) affirming the §101 rejection of claims 20-43 and the §103 rejection of claims 20-23, 27-32, 36-40 and reversing the §112(a) rejection of claims 26, 29, 35, 37 and 43 and the §103 rejection of dependent claims 24-26, 33-35, and 41-43.
In accordance with Applicant’s amendment, claims 21-22, 24, 27, 29-31, 33, 37-39, and 41 are amended, claims 20, 28, and 36 are canceled, and claims 44-45 are added as new claims.   Claims 21-27, 29-35, and 37-45 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/11/2022 have been entered.

Response to Amendment
The 35 U.S.C. §103 rejection of claims 21-27, 29-35, and 37-43 is withdrawn in response to applicant’s amendment converting dependent claims 24, 33, and 41 into independent form (by incorporating the subject matter of their respective base claims) in response to the PTAB’s reversal of the §103 rejection of dependent claims 24, 33, and 41, such that claims 24/33/41 and their respective dependent claims (claims 21-23, 25-27, 29-32, 34-35, 37-40, and 42-45) are now considered allowable over the prior art, though not 

Response to Arguments
Applicant’s arguments with respect to the §101 rejection of the claims have been considered, however are primarily raised in support of the new limitations added to the independent claims following the PTAB’s decision affirming the §101 rejection of all pending claims in the previous office action (Final Rejection mailed 01/27/2020).  Accordingly, the amended claims and supporting arguments are believed to be addressed via the updated §101 rejection set forth in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 29-35, and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 24, 33, 41, 44, and 45 were amended (or presented as new claims, as per claims 44-45) to recite a number of limitations along with stated results for reducing processing and memory load on a server and reducing memory requirements.  In particular, claim 24 was amended to recite, in part, “reducing processing and memory load on a server” and “setting the non siloed flag for reducing a memory requirement” and “for reducing a load on the server,” amended claim 33 recites “reducing processing and memory load on a server” and “setting the non siloed flag for reducing a memory requirement,” amended claim 41 recites “perform operations for reducing processing and memory load on a server” and “setting the non siloed flag for reducing a memory requirement,” new claims 44 and 45 each recite “for reducing load on a server.” 
However, the Specification is utterly silent regarding any of these new claim limitations, and lacks any express, inherent, or implied showing of possession showing descriptive support for achieving the putative reductions in processing memory load on a server and/or reduced memory requirements, or for showing how a “flag or other marker for indicating whether the employee is a shifter” (as noted in the Spec.) is reasonably considered as a “flag for reducing a memory requirement.”  The original disclosure does appear to contemplate, suggest, or describe any actual or expected, result in the form of processing or memory reduction, nor any manner incidental result achieved by the claim steps preceding these putative reductions.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27, 29-35, and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 21-27, 29-35, and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 29-35 and 45) and non-transitory program storage medium (claims 37-44) are directed to potentially eligible categories of subject matter (i.e., process and article of manufacture, respectively), and therefore claims 29-35 and 37-45 satisfy Sep 1 of the eligibility inquiry.
Claims 21-27 are directed to a system comprising a job I/O provider interface, a shifter I/O interface, and a server, which may be interpreted as being embodied via software such that the system as a whole may be interpreted as being directed to software per se. Accordingly, in accordance with a broadest reasonable interpretation, the system and its elements lack any physical/hardware elements that would render the system as a machine or article of manufacture.  Therefore, because software per se does not claims 21-27 fail to satisfy Step 1 of the eligibility inquiry.
However, because claims 21-27 could be amended to meet Step 1 of the eligibility inquiry (e.g., by amending the claims to include hardware), these claims are further analyzed under Step 2 below along with claims 29-35 and 37-45).
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations  for “managing personal behavior or relationships or interactions” via the claimed shifter scheduling algorithm, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  Paragraph [0002] of the Specification describe the invention as relating to a shift worker platform for use by a common employer entity (“CEE").  Thus, all this intrinsic evidence shows that independent claims 24, 33, and 41 (and their dependent claims) recite steps/activities for managing employees. This in turn is an example of commercial or legal interactions as a certain method of organizing human activity because managing employees is organizing employee coordination. The concept of managing employees by creating work shift calendars based on employee and time period availability is one idea for such coordination. The steps recited in claims 24, 33, and 41 are part of how this might conceptually be premised.
The limitations reciting the abstract idea, as set forth in independent claim 24 are identified in bold text below, whereas the additional elements are presented in plain text:
a job provider I/O interface that:
receives a first available work shift from a first job provider client and a second available work shift from a second job provider client of a common employer entity, wherein a portion of the first available work shift and the second available work shift are for a same time period (The “receives” step covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In 
a shifter I/O interface that:
receives a first available time period data from a first shifter having a non siloed employee flag and a second available time period data from a second shifter having a non siloed employee flag of a plurality of shifters (The “receives” step covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In addition, the “receives” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
a server that:
establishes one or more matches between the first available work shift, second available work shift, first available time period data, and second available time period data (The step for establishing matches covers “managing personal behavior or relationships or interactions” because it directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity),
generates a first interactive shifter calendar for the first shifter and a second interactive shifter calendar for the second shifter to both include the first available work shift and the second available work shift (This step covers “managing personal behavior or relationships or interactions” because the generated shift calendars directly pertain to worker shift scheduling, as well as “commercial Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”),
provides the first interactive shifter calendar comprising the first and second available work shifts to the first shifter via the shifter I/O interface (This step covers “managing personal behavior or relationships or interactions” because the provided calendar directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, whereas the “interactive” element invokes, at most, a user interface, which is not enough to confer eligibility on the claim as discussed above and under Step 2 below), and
provides the second interactive shifter calendar comprising the first and second available work shifts to the second shifter via the shifter I/O interface (This step covers “managing personal behavior or relationships or interactions” because the provided calendar directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, whereas the “interactive” element invokes, at most, a user interface, which is not enough to confer eligibility on the claim as discussed above and under Step 2 below),
wherein the job provider I/O interface receives a command selecting a siloed employee from among a plurality of employees of the first job provider to become a shifter (This step covers “managing personal behavior or relationships or interactions” because the selecting of a siloed employee directly pertains to worker ,
wherein the server designates the siloed employee to become a new shifter of the plurality of shifters by setting the non siloed employee flag for reducing a memory requirement when tracking employees that are siloed and employees that are shifters, and wherein the shifter I/O interface is configured to display a search user interface to search for an available work shift based on at least one preference of the first shifter, display a schedule gap in the shifter calendar of the first shifter, and in response to selecting the schedule gap in the shifter calendar using the shifter I/O interface, display, in a separate user interface view, a further search user interface linked to the schedule gap to identify further shifts to fill the schedule gap while disabling the at least one preference of the first shifter and maintaining a first shifter profile for reducing a load on the server (This designating of a siloed employee covers “managing personal behavior or relationships or interactions” because the selecting of a siloed employee directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, the “for reducing…” language is a conclusory intended result statement at most, and the “display” covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In addition, the “display” step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Independent claims 33 and 41 recite similar limitations as set forth in claim 24 and are therefore found to recite the same abstract idea as claim 24.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 24, 33, and 41 include a job provider I/O interface (for input/output activity), a shifter I/O interface (for input/output activity), a server, display [output], interactive, user interface view, and a non-transitory program storage medium.  The additional elements have been fully considered, but fail to integrate the abstract idea into a practical because they amount to using generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. ”).  Even if the steps for receiving and displaying are evaluated as additional elements these activities encompass, at most, insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 24, 33, and 41 include a job provider I/O interface (for input/output activity), a shifter I/O interface (for input/output activity), a server, display [output], interactive, user interface view, and a non-transitory program storage medium.  The additional elements have been fully considered, but fail toad significantly more because they merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation) by describing the use of generic computing elements to implement the claimed invention, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim, similar to simply saying "apply it” or “apply it using a general purpose computer,” which is not enough to transform an abstract idea into eligible subject matter.  Notably, Applicant’s Specification describes generic off-the-shelf computing elements for implementing the claimed invention and suggests that virtually any generic computing devices could be used to implement the invention (See, e.g., Specification paragraph [0042] - [0043]:  “For example, computing devices (computers, tablets, mobile phones, etc.)…shift worker platform 400…may use a general purpose application such as a Web browser”; See also, paragraphs [0096 – [0099]:  “The computer 800…generally includes a system unit 810 and a display device…includes a processor”).  Therefore, these additional elements describe generic computing elements that merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Even if the steps for receiving and displaying are evaluated as additional elements these activities encompass, at most, insignificant extra-solution activity, which is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination 
Dependent claims 21-23, 25-27, 29-32, 34-35, 37-40, and 42-45 recited the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One of the eligibility inquiry, merely recite further details of the same abstract idea recited in the independent claims accompanied by, at most, the involvement of the same generic computing elements as the independent claims which, as noted above, are not sufficient to amount to a practical application or significantly more than the abstract idea itself.  In particular, dependent claims 21/30/38 recite steps for receiving private parameters, prioritizing the first shifter over the second shifter, omitting the second shifter from a list, and providing the list of candidates…to the first job provider, which are additional details for “managing personal behavior or relationships or interactions” as part of the shifter scheduling algorithm, and similarly, details of “commercial interactions” via the organization of business relations as between a job provider client and common employer entity, and therefore these claims fall within the scope of the abstract idea itself.  Dependent claims 25/34/42 recite wherein the first shifter is the new shifter, which involves descriptive information as to the shifter(s) being scheduled as part of the abstract idea itself.  Dependent claims 26/35/43 are directed to insignificant extra-solution activity for storing information in a sub-storage, which does not amount to a practical application when evaluated under Step 2A Prong Two, and when evaluated under Step 2B, this activity requires nothing more than a generic computer to facilitate storing the data (e.g., on the hard drive of a generic computer) which, as noted above , does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The other dependent claims have been fully considered as well, however these claims are also directed to the abstract idea itself without integrating it into a practical application and implemented by, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Esposito et al. (US 2015/0339620):  discloses features for increasing flexibility/efficiency in generating work schedules.
ScheduleSoft Announces Industry's Smartest Easiest to Use Shift Scheduling Software Business Wire 13 Mar 2000: 0034:  discloses rules-based automated scheduling software that interfaces with human resources, time and attendance, and enterprise resource software ton increase overall workforce effectiveness, utilize work patterns and employee references when generating schedules, and react efficiently to changes in workforce size or service demands.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like 


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/23/2022